Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/092,011 FIXING STRUCTURE FOR ELECTRONIC DEVICE  filed on 11/6/2020.  Claims 1-12 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 ae rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1, recites “the pillar” and there is a lack of antecedent basis for this term.  
Claim 7 recites, “far away” and this is a term a degree and is indefinite. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

s 1-10 are rejected under 35 U.S.C. 102(b) as being anticipated by United States Patent No. 9161465 to Chen et al.
	With regards to claim 1, the patent to Chen et al. discloses a fixed structure for an electronic device, having a mounting body (100), having a side surface, a bottom surface, and at least one limiting member (3) disposed on the bottom surface, the limiting member comprising a fixed end and a post (31, 32) extending downward from the fixing end and protruding from the bottom surface; and a mounting bracket (2), having a fixing plate (1) and a release assembly (6), the fixing plate being disposed under the bottom surface of the mounting body, the fixing plate and the pillar (31, 32) being buckled with each other, the release assembly being arranged on the fixing plate, and the release assembly abutting against the side surface of the mounting body.
	With regards to claim 2, Chen et al. teaches wherein the fixing plate has at least one slot hole (111, 112) for accommodating the at least one limiting member corresponding to each other.
	With regards to claim 3, Chen et al. teaches wherein one side of the slot hole has a first aperture portion (112), and other side of the slot hole has a second aperture portion (111), and the pillar passes through the slot hole from the first aperture portion, and the pillar is movably positioned in the second aperture portion.
	With regards to claim 4, Chen et al. teaches wherein the slot hole is a gourd hole.
	With regards to claim 5, Chen et al. teaches wherein the pillar is a T-shaped post.
	With regards to claim 6, Chen et al. teaches wherein a size of a flange (31) of

	With regards to claim 7, Chen et al. teaches wherein the fixing plate comprises at least one sliding groove (151), and the slot hole is correspondingly disposed on a side of the sliding groove far away from the release assembly.
	With regards to claim 8, Chen et al. teaches wherein the release assembly comprises a rod (threaded rod) and a buffer member (6), and the buffer member is disposed at one end of the rod body for abutting against the side surface of the mounting body.
	With regards to claim 9, Chen et al. teaches wherein the release assembly is disposed on a first side plate (plate near hole 18) of the fixing plate, the first side plate is parallel to the side surface of the mounting body, and the rod is rotatably arranged on the first side plate and movable between the first side plate and the side surface of the mounting body.
	With regards to claim 10, Chen et al. teaches an adjustable holder (21, 16, 102) for fastening the mounting bracket to an antenna body.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent No. 9161465 to Chen et al. and in view of United States Patent No.  8297088 to Zhang et al.
Chen et al. discloses applicant’s basic inventive concept, all the elements which are shown above with the exception that it does not show wherein the mounting body
and the mounting bracket are screwlessly attached together.  Zhang teaches  a cam type release (40) which is the functional equivalent of the threaded attachement, used for locking and releasing two elements.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made from the teachings of Zhang et al. to have used a cam lock release as desired. 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 11, the prior art does not teach wherein the adjustable holder comprises a strap and a tightener, the strap surrounds the antenna body, and the tightener comprises a force applying portion and a ratchet wheel, the force applying part rotates the ratchet wheel, and the ratchet wheel is used to adjust a tightness of the strap so that the strap is fastened on the antenna body.



Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/18/22